Citation Nr: 9908301	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-16 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to May 
1966.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a February 1995 rating decision in which 
an increased rating for bilateral hearing loss was denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In his January 1999 written brief presentation, the veteran's 
representative raises the issue of entitlement to service-
connection for recurrent ear infections, as secondary to the 
service-connected bilateral hearing loss.  This matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran has no more than a Level IV hearing loss in 
his right ear and a Level I hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 1991), 
5107 (West 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85, 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The veteran's representative asserts that the RO did not 
fulfill VA's duty to assist the claimant in developing the 
evidence to support his claim, in that the report of 
audiometric testing performed at the VA Medical Center (MC) 
Tuskegee, Alabama, had not been obtained.  The Board notes, 
however, that the veteran testified in August 1995 that this 
testing did not include controlled speech discrimination 
tests.  Therefore, the report would not include the test 
results necessary to assign a rating under the rating 
schedule.  See 38 C.F.R. § 4.85 (1998). The Board concludes, 
therefore, that failure to obtain a copy of these test 
results was not prejudicial to the veteran, as they could not 
be used as a basis for the assignment of a higher rating.  

Also, in his May 1995 VA Form 9, the veteran referred to 
"civilian hearing tests" that showed a greater hearing loss 
than the VA examination report.  He did not further specify 
the test results to which he was referring; thus, he has not 
provided VA with sufficient information to obtain these 
records.  The Board notes, however, that he did submit with 
his claim a copy of an October 1994 audiometric evaluation by 
the Dothan ENT Center, which seems to show, by graphic 
representation, more severe hearing loss than that reflected 
in the January 1995 VA examination report.  

The veteran has not alleged that there are any other 
available records of probative value that have not already 
been associated with his claims folder.  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A June 1989 rating decision granted 
service connection and assigned a noncompensable disability 
evaluation for bilateral hearing loss in June 1989, based on 
the evidence then of record, which included the veteran's 
service medical records and a VA examination report dated in 
May 1989.  This evaluation has been confirmed and continued 
to the present.

The veteran's report of medical examination at entry into 
active service, dated in December 1959 shows hearing measured 
at 15/15, whispered voice, bilaterally.  His report of 
medical examination at discharge from active duty, dated in 
April 1966, notes pure tone thresholds, in decibels, as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
0
10
10
55
LEFT
0
5
10
20

The pure tone thresholds, in decibels, in the May 1989 
examination report are:

HERTZ

1000
2000
3000
4000
RIGHT
35
50
55
75
LEFT
35
25
40
55

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

The veteran has appealed the assignment of a noncompensable 
rating for his service-connected bilateral hearing 
disabilities and contends that a higher rating is warranted 
therefor.  After review of the record, the Board finds that 
the evidence does not support his claim.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level, measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 44117-44122 
November 18, 1987 and correction 52 Fed. Reg. 40439 (December 
7, 1987).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the rating 
schedule establishes eleven auditory acuity levels designated 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness.  38 C.F.R. § 4.85 (1998).  Under 
the Schedule, the 11 acuity levels are found in Diagnostic 
Codes 6100 to 6110.

A January 1995 examination report shows that the audiological 
evaluation reveals pure tone thresholds for the right and 
left ears, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
45
60
65
85
LEFT
40
35
50
70

The pure tone threshold average was 64 decibels in the right 
ear and 49 decibels in the left ear, with speech 
discrimination ability of 80 percent correct in the right ear 
and 92 percent correct in the left ear.  These findings 
equate to Level I hearing loss in the left ear and Level IV 
hearing loss in the right ear.  A reference to the tables in 
38 C.F.R. § 4.87 indicates that such hearing loss is 
evaluated at zero percent under Diagnostic Code 6100.  When 
hearing loss in one ear is at Level IV, hearing loss in the 
other ear must be at least Level III before a compensable 
rating is assigned, as shown in 38 C.F.R. § 4.87, Table VII.

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the 
Court noted that the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Consequently, 
the Board concludes that the record does not provide a basis 
of the assignment of a compensable schedular evaluation for 
the veteran's bilateral service-connected hearing loss.  
Although the veteran has generally asserted that the RO did 
not apply 38 C.F.R. § 4.85 correctly, the record does not 
support his assertion.

The Board has reviewed the testimony provided by the veteran 
in his August 1995 hearing before a hearing officer sitting 
at the RO.  While the Board accepts the veracity of the 
veteran's statements, the Board advises the veteran that it 
cannot accept his statements in lieu of competent medical 
evidence required to establish the extent of his bilateral 
hearing loss.  The record does not show that the veteran is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the extent of his 
bilateral hearing disabilities.  Consequently, the statements 
of the veteran are credible with regard to the veteran's 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purpose of 
establishing the extent of the veteran's bilateral hearing 
loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  There is a full range of ratings 
that anticipate greater disability from hearing loss.  The 
record, however, does not establish the presence of findings 
that would support a higher rating under the Schedule.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
bilateral hearing disability.  Concerning the interference of 
this disability with his employment, the Board notes the 
veteran has averred that his hearing disability prohibits him 
from understanding and carrying out fully his directions.  In 
addition, the veteran avers that background noise interferes 
with his ability to hear what people are saying to him.  
However, the Board also notes that the veteran testified in 
his August 1995 hearing that he has been prescribed hearing 
aids and that they help, albeit he can wear them only 
intermittently due to irritations.  Thus, the Board cannot 
determine from the record before it that the veteran's 
bilateral hearing loss, alone, markedly interferes with his 
employment.  The evidence does not suggest that the 
impairment resulting solely from the bilateral hearing 
disability itself warrants extra-schedular consideration.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

- 8 -


- 1 -


